DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the screen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the fluency".  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the user’s past reading".  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “a reading level indicated by the metrics".  There is insufficient antecedent basis for this limitation in the claim as there are no prior claimed limitations in regard to the “metrics” “indicating a reading level” or the like.
Claims 38 and 40 recite the limitation “the personal recommendation".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 30-42 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 30, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a]  method for providing independent reading assistance, comprising:
displaying […] one or more written words selected from any text;
capturing audio of a user’s spoken word […];
processing the audio […] to determine whether the user’s spoken word matches the one or more written words;
determining accuracy and fluency metrics based on the user’s spoken word matching the one or more written words; and
presenting […] the metrics […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an application, a computing device, a microphone, using speech recognition, and/or a screen, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an application, a computing device, a microphone, using speech recognition, and/or a screen, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, 36-37, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140349259 A1 by Ingrassia et al (“Ingrassia”).
In regard to Claim 30, in a first embodiment Ingrassia teaches a method for providing independent reading assistance, comprising:
displaying, by an application running on a computing device, one or more written words selected from any text;
(see, e.g., F8A, s802 and p136-137);
capturing audio of a user’s spoken word using a microphone of the computing device;
(see, e.g., F8A, s804; see, e.g., p28, 34, and 53 regarding a “microphone”);
processing the audio using speech recognition of the application to determine whether the user’s spoken word matches the one or more written words;
(see, e.g., p53 and 161);

Furthermore, in a second embodiment Ingrassia also teaches
determining accuracy and fluency metrics based on the user’s spoken word matching the one or more written words; and
(see, e.g., p74-76);
presenting, by the application, the metrics on [a] screen
(see, e.g., p86);
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by the second embodiment of Ingrassia to that of the method also taught by Ingrassia in its first embodiment, by computing and providing the claimed metrics to the user, in order to provide better feedback to the reader.
In regard to Claim 31, Ingrassia teaches these limitations.  See, e.g., p141.

In regard to Claim 36, Ingrassia teaches these providing a recommendation (see, e.g., p159) but to the user’s instructor, as well as teaches calculating various scores/metrics;
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have provided the recommendation otherwise taught by Ingrassia to be provided to the instructor also to the user, and to include the metrics that are taught by Ingrassia in the recommendation, in order to provide better feedback to the user.

In regard to Claim 37, Ingrassia teaches determining that a reading passage has a difficulty level higher than the reading level of the subject (see, e.g., p82);
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have provided the recommendation otherwise taught by Ingrassia to have included detail as to the reading level of the passage and the reading level of the subject, in order to provide better feedback to the user.
In regard to Claim 39, see rejection of Claim 36 in terms of the combination of Ingrassia teaches that the recommendation will take on a different visual appearance based on the metrics because the metrics are included in the recommendation.  To the extent that the metrics may not have the claimed visual appearance of a “heavier baseline” such a visual appearance is non-functional printed matter to the extent that it has no functional relationship to the computer screen upon which it appears.  See MPEP 2111.05.

In regard to Claim 42, Ingrassia teaches providing multiple readings to the subject and it would have been obvious to have the recommendation provide a copy of the metrics for all of the readings and thereby provide the claimed “trend”.  See MPEP 2144.04(VI)(B).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over  Ingrassia, in view of PGPUB US 20170084198 A1 by Thitithamasak (“Thitithamasak”).
In regard to Claim 32, Thitithamasak teaches these limitations at, e.g., p55.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Thitithamasak to that of the method taught by Ingrassia, in order to provide better feedback to the reader.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of PGPUB US 20070198267 A1 by Jones et al (“Jones”).
In regard to Claim 33, Thitithamasak teaches these limitations at, e.g., p67.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Thitithamasak to that of the method taught by Ingrassia, in order to provide more accurate speech recognition.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of Jones, further in view of PGPUB US 20010003039 A1 by Marshall (“Marshall”).
In regard to Claim 34, while Ingrassia teaches fluency scoring (see, e.g., 74), and it teaches identifying pauses (see, e.g., p145 and 150), it may not specifically teach that correct pauses and inflection are indicative of fluency, however, Marshall teaches that feature (see, e.g., p87);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Marshall to that of the method taught by Ingrassia, in order to provide better feedback to the reader.




Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over  Ingrassia, in view of official notice.
In regard to Claim 35, while Ingrassia teaches computing various scores (see, e.g., p74-76), it may not also teach these specifically claimed metrics for accuracy and fluency, however,
the Examiner takes OFFICIAL NOTICE that claimed metrics were old and well-known at the time of Applicant’s invention.  Such functionality allows for more precise calculation of accuracy and fluency.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for more precise calculation of accuracy and fluency.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, in view of PATENT US 8768307 B1 to Heins et al (“Heins”).
In regard to Claim 41, Heins teaches these limitations at, e.g., c19, l35-57.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Heins to that of the method taught by Ingrassia, by sending an alert to a parent when stress levels in the user’s reading voice are high, in order to provide safety to the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715